Citation Nr: 1533440	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly pension (SMP).

2.  Entitlement to an increased initial evaluation for acquired immunodeficiency syndrome/human immunodeficiency virus (AIDS/HIV) prior to October 1, 2014, which was assigned a 30 percent rating from February 15, 2007 through April 6, 2011, a 10 percent rating from April 7, 2011 through July 7, 2013, and a 30 percent rating from July 8, 2013 through September 30, 2014.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from April 5, 1994 to May 26, 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which granted entitlement to service connection for AIDS and assigned a 30 percent rating from February 15, 2007 through April 6, 2011 and a 10 percent rating beginning April 7, 2011.  A September 2012 Decision Review Officer's decision granted nonservice-connected pension benefits, effective February 15, 2007.  Consequently, the issue of entitlement to nonservice-connected pension has been granted in full and is no longer part of the current appeal.

An August 2013 rating decision granted entitlement to service connection for a dysthymic disorder, with an assigned rating of 50 percent effective August 5, 2013, and granted entitlement to a 30 percent rating for AIDS, effective July 8, 2013.  A January 2015 rating decision granted entitlement to a 100 percent rating for AIDS, effective October 1, 2014, and a total disability rating based on individual unemployability (TDIU), effective August 5, 2013; this rating decision reduced the 50 percent rating for persistent depressive disorder ( previously called a dysthymic disorder) to 30 percent, effective January 6, 2015.  Consequently, the issues currently on appeal are as noted on the title page.

The Veteran testified at a Decision Review Officer's (DRO) hearing in March 2012, and a transcript of the hearing is of record.  A personal hearing scheduled for August 20, 2104 before the undersigned Veterans Law Judge was cancelled by the Veteran in July 2014.  See 38 C.F.R. § 20.702 (2014).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran is housebound or is unable to care for himself or protect himself from the hazards or dangers incident to his daily environment.
2.  Prior to April 7, 2011 and from July 8, 2013 until September 30, 2014, the Veteran's HIV is primarily manifested by a T4 cell count of less than 200; there is no evidence of recurrent refractory constitutional symptoms with diarrhea and pathological weight loss or the development of AIDS-related opportunistic infection or neoplasm.  

3.  From April 7, 2011 through July 7, 2013, the Veteran's HIV is manifested by development of definite medical symptoms, T4 cell counts of between 200 and 500, with the use of approved medications, and depression.  There is no evidence of recurrent constitutional symptoms with intermittent diarrhea and on approved medication(s), or a T4 cell count of less than 200, or hairy cell leukoplakia, or oral candidiasis.


CONCLUSIONS OF LAW

1.  The criteria for SMP on the basis of the Veteran being housebound or in need of the regular aid and attendance of another person have not been met.  38 U.S.C.A.  §§ 1501, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2014). 

2.  Prior to April 6, 2011 and from July 8, 2013 until September 30, 2014, the criteria for an initial rating greater than 30 percent for AIDS/HIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.29, 4.88b, Diagnostic Code 6351 (2014).
 
3.  From April 7, 2011 through July 7, 2013, the criteria for an initial rating greater than 10 percent for HIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.29, 4.88b, Diagnostic Code 6351 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection and to SMP.  Service connection was subsequently granted for AIDS/HIV by rating decision in January 2012.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until a May 2013 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the March 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in the letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA aid and attendance evaluation was obtained in July 2013 and an evaluation of the Veteran's AID disability was obtained in August 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2013 A&A evaluation was adequate, as it provides information on the Veteran's functional impairment, and the August 2013 VA evaluation obtained in this case is adequate, as it provides the current symptomatology of the Veteran's AID disorder.  Consequently, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his March 2012 DRO hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2014) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran has been granted pension benefits, and an increased rating for AIDS/HIV was not at issue at the time of the March 2013 hearing.  The Veteran did provide testimony related to the issue of SMP.  Additional evidence, including an A&A examination, was subsequently obtained and added to the record in this case.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

SMP Claim

As noted above, a September 2012 Decision Review Officer's decision granted nonservice-connected pension benefits, effective February 15, 2007.  The Veteran appears to contend that he was entitled to SMP, based on need for regular aid and attendance of another person, because his AIDS/HIV rendered him in need of assistance with basic living activities.  

A Veteran who is entitled to pension will receive an increased rate of pension (special monthly pension) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d), (e). 

 Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2014); 38 C.F.R. § 3.351(a), (b) (2014). 

To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When examined by VA in June 2007, the Veteran complained of fatigue and right-sided weakness.  It was noted that he was significantly limited in physical activities and activities that required calculations, due to his stroke and memory difficulties.

The Veteran testified at his RO hearing in March 2012 that he was working 30 hours a week and had been getting Social Security Administration (SSA) disability benefits since 2006.

According to a June 2012 private medical report, the Veteran was not to perform excessive work duties due to his medical condition.  

According to the results of a July 2013 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (A&A), the Veteran was 73 inches tall and weighed 185 pounds.  He had a normal gait and normal nutrition.  He was able to prepare his own meals and feed himself.  He did not require Nursing Home care or medication management.  He was not legally blind, and he did not need assistance with bathing or ending to other hygiene needs.  There were no restrictions of his upper extremities, lower extremities, or spine.  He was able to leave his house as needed without assistance.  He was able to go about his normal daily routine.

According to a May 2014 VA psychiatric evaluation, the Veteran had worked as a cashier from 2010 to 2012, until he became too ill to work; his illness prevented sitting or standing for extended periods.

When evaluated for AIDS/HIV by VA in October 2014, it was noted that he had fatigue and malaise that affected his sedentary and physical employment.

The Board finds that the above evidence of record does not support a grant of SMP pension based on being housebound or based on the need for regular aid and attendance of another person.  When provided an A&A evaluation in July 2013, the Veteran had normal nutrition and a normal gait.  He was able to leave his house as needed without assistance.  He was able to go about his normal daily routine without the need for assistance.  Accordingly, entitlement to SMP based on being housebound or on the need for regular aid and attendance is not warranted.


Increased Rating Claim

Service connection has been established for HIV-related illness under 38 C.F.R. 
§ 4.88b, Diagnostic 6351, with a 30 percent rating from February 15, 2007 through April 6, 2011, a 10 percent rating from April 7, 2011 through July 7, 2013, a 30 percent rating from July 8, 2013 through September 30, 2014, and a 100 percent rating beginning October 1, 2014.  He is also service connected for a psychiatric disability secondary to his AIDS/HIV.

Pursuant to Diagnostic Code 6351, a noncompensable rating is assigned when the disease is asymptomatic, following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 count.  A 10 percent rating is assigned following the development of definite medical symptoms, a T4 count of 200 or more but less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  A 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or the minimum rating with a T  cell count of less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions. 

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, Notes 1 and 2 (2014).

February 2007 SSA records reveal that the Veteran was awarded SSA disability benefits, effective March 1, 2006, for symptomatic HIV infection and peripheral neuropathy.

Grady Health System records reveal that, when evaluated in February 2007, the Veteran did not have any complaints; he weighed 160 pounds.

According to a June 2007 VA examination, the Veteran complained of diarrhea, depression, memory loss, and headaches.  He had a thin and feeble appearance.  He was 73 inches tall and weighed 168 pounds.  It was noted that he suffered from fatigue and weakness on the right side.  His T4 (CD4) cell count was 172.  He had HIV-associated recurrent opportunistic skin infections and stroke.  He did not have secondary diseases affecting multiple body systems, neoplasm related to HIV, hairy cell leukoplakia, oral candidiasis, or lymphadenopathy.  AIDS was diagnosed.  The examiner noted that the Veteran was significantly limited in physical activities and activities that required calculations due to stroke and memory difficulties.  

It was noted on VA evaluation on April 7, 2011 that he was taking medications for his AIDS/HIV condition.  He did not have diarrhea, depression, fever, coughing, or shortness of breath.  He did not experience any overall functional impairment from his condition.  He was 73 inches tall and weighed 174 pounds.  A T4 count of 471 was noted.  He did not have secondary diseases affecting multiple body systems, neoplasm related to HIV, hairy cell leukoplakia, oral candidiasis, or lymphadenopathy.  He did not have any skin rashes or lesions.  He was working as a cashier, and his condition did not have an adverse effect on his job.

Private treatment records dated through March 2012 reveal that the Veteran weighed 199 pounds in February 2008, 174 pounds in February 2010, 167.4 pounds in February 2011, and 180.8 pounds in March 2012.  His T4 cell counts from February 2008 through May 2010 were between 200 and 500; it was 563 in January 2011, 416 in April 2011, and 660 in March 2012.  It was noted in May 2010 and February 2011 that the Veteran was asymptomatic and that his HIV infection was stable.  He said in March 2012 that he was "feeling good," and his HIV infection was stable.  

The Veteran testified at his RO hearing in March 2012 that he was working approximately 30 hours a week and had been getting Social Security disability benefits since about 2006.

According to a June 2012 statement from a medical professional with Specialty Care Clinic, who had treated the Veteran for HIV since April 2007, the condition caused fatigue, difficulty concentrating, poor appetite, and nausea.

According to an August 2012 statement from Specialty Care Clinic, the Veteran's HIV caused fatigue, difficulty concentrating, poor appetite, and nausea.  

It was reported on VA HIV examination on July 8, 2013 that the Veteran had not lost any weight and did not have any HIV-related opportunistic infections.  He was taking continuous medication for his HIV.  His T4 count was noted to be 399 in July 2012.  He had recurrent constitutional symptoms with intermittent diarrhea, depression, and evidence of memory loss.  His condition impacted on his ability to work.  AIDS was diagnosed.

VA treatment records dated from January 2013 to March 2014 reveal T4 cell counts of 597 in January 2013, 458 in March 2013, and 485 in January 2014.  

It was reported on VA evaluation on October 1, 2014 that constitutional symptoms involving fatigue, poor appetite, malaise, diarrhea, nausea, and vomiting.  He had HIV-induced enteropathy and HIV-related opportunistic infection involving hepatitis.  The examiner concluded that the Veteran had Level 5 AIDS with recurrent opportunistic infections.  

The above evidence shows that, prior to April 7, 2011 and from July 8, 2013 until September 30, 2014, the Veteran's HIV includes evidence of recurrent constitutional symptoms, including depression and diarrhea, the use of medications, and some T4 cell counts of less than 200, warranting a 30 percent rating.  However, a higher rating is not warranted because there is no evidence of recurrent refractory constitutional symptoms with diarrhea and pathological weight loss or the development of AIDS-related opportunistic infection or neoplasm.  In fact, during this period, the Veteran's weight varied between 160 and 200 pounds.  Some of his T4 counts during this period were greater than 200, and his HIV condition was noted to be stable in May 2010 and in February 2011.

A rating of 10 percent is warranted during the period from April 7, 2011 through July 7, 2013 because the Veteran's HIV was manifested by development of definite medical symptoms and T4 cell counts of between 200 and 500, with the use of approved medications.  There is no evidence during this period of recurrent constitutional symptoms with intermittent diarrhea, of a T4 cell count of less than 200, of hairy cell leukoplakia, or of oral candidiasis.  T4 cell counts during this period were 471 in April 2011, 660 in March 2012, 597 in January 2013, and 458 in March 2013.

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report his AIDS/HIV symptoms, such as fatigue.  His lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered; however, evaluations for VA purposes have not shown the severity required for a higher schedular at any time during the rating period, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Additional Considerations

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disabilities at issue.  Ratings in excess of those assigned are provided in the rating schedule for 
service-connected AIDS/HIV, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for AIDS/HIV during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 
The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a total disability rating based on individual unemployability (TDIU) was granted by RO decision in January 2015, effective on August 5, 2013.  The evidence on file prior to August 5, 2013 does not show findings indicative of TDIU.  Although he was granted SSA disability benefits beginning March 2006, this was for HIV and nonservice-connected peripheral neuropathy.  In fact, it was noted on VA evaluation in April 2011 that the Veteran's condition did not affect his job as a cashier.  He testified at his March 2013 RO hearing that he was working approximately 30 hours a week.  He stopped working in 2012.  Therefore, since the grant of TDIU predates the rating period on appeal, the issue of TDIU is not before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board also finds that the preponderance of the evidence weighs against the Veteran's increased rating claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to an increased rating for AIDS/HIV is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to SMP is denied.

Entitlement to an initial rating for AIDS/HIV in excess of 30 percent from February 15, 2007 through April 6, 2011, in excess of 10 percent from April 7, 2011 through July 7, 2013, and in excess of 30 percent from July 8, 2013 through September 30, 2014 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


